Citation Nr: 1222907	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from November 1979 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a letter dated the next day, the RO in Atlanta, Georgia notified the Veteran of the decision.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.]  

In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In February 2011, the Board remanded this case.  Unfortunately, for the reasons discussed below, another remand to the RO is necessary.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Board's February 2011 Remand, at the Veteran's October 2010 hearing, his representative raised the issue of entitlement to a finding of clear and unmistakable error (CUE) in an October 1993 rating decision, which had denied service connection for a low back disorder.  

The Board's February 2011 Remand observed that the recently raised CUE claim had not yet been adjudicated by the RO.  The Board found that the CUE issue was inextricably intertwined with the Veteran's current new and material evidence claim, as the outcome of the CUE claim could affect the outcome of his new and material evidence claim.  Thus, the Board decided that the new and material evidence issue must be held in abeyance and remanded the matter to the RO to accord the agency of original jurisdiction an opportunity to adjudicate the Veteran's CUE claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim in inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  
Pursuant to the Board's prior Remand, in April 2012, the RO adjudicated (and denied) the issue of CUE in an October 1993 rating action.  Notice of the April 2012 decision was mailed to the Veteran on April 19, 2012.  Contrary to the Board's prior Remand directives that the Veteran be given an opportunity to appeal, the RO returned the Veteran's case to the Board in June 2012. 

A notice of disagreement (NOD) with a determination by the agency of original jurisdiction (AOJ) must be filed within one year from the date that that agency mailed notice of the determination to him or her.  38 C.F.R. § 20.302(a) (2011).  If a timely NOD is filed and a statement of the case (SOC) is then issued, an appellant has 60 days from the date that the SOC was mailed, or the remainder of the one year period from the date of the mailing of the notification being appealed, whichever period ends later, to file a substantive appeal.  38 C.F.R. § 20.302(b).  

In this case, it is clear that the Veteran has not been afforded the opportunity to appeal the April 2012 denial.  As discussed above, the Veteran has one year from April 19, 2012--the date the April 2012 rating decision denying the CUE claim was mailed--to file an NOD with that decision.  Contrary to the Board's February 2011 directives to afford the Veteran an opportunity to appeal, the RO instead returned the claims file to the Board.  Therefore, the Board finds that a remand is again necessary to allow the Veteran the time to appeal the adverse determination as to his CUE claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Additionally, the Board observes that the Veteran was accorded a VA examination in February 2012.  The examiner provided a negative nexus opinion based on the absence of complaints between an in-service injury in 1982 and the first documented treatment in 1992.  However, a review of a previous examination in September 1992 shows that the Veteran reported that, since service, he has had intermittent back pain.  It does not appear that the February 2012 examiner took into account the Veteran's lay assertions of having intermittent back pain since service.  Thus, the Board finds that an addendum medical opinion should be obtained that addresses the Veteran's lay assertions.
Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the February 2012 VA examiner (or, if she is unavailable, a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disorder had its clinical onset in service or is otherwise related to active duty.  In answering these questions, the examiner should address the Veteran's reports of intermittent back pain since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the addendum opinion report complies with, and answers the questions posed in, this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

3.  Then, place the new and material evidence claim into abeyance until April 19, 2013-or until 60 days after issuance of an SOC (whichever is later), to allow the Veteran the time to appeal the April 2012 denial of his CUE claim.  The CUE issue should only be returned to the Board if the Veteran perfects a timely appeal of the denial of that claim.

4.  Then, readjudicate the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disability.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

